Citation Nr: 0534118	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of bilateral epididymitis biopsy.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in No. Little Rock, Arkansas.  The veteran's 
service connection claims were denied by an August 2002 
rating decision.  The veteran voiced disagreement with these 
determinations in June 2003 and a statement of the case (SOC) 
was issued in January 2004.  The veteran perfected his appeal 
of these issues in March 2004.

In a March 2004 rating decision, the veteran's increased 
rating claim was denied.  The veteran voiced disagreement the 
following month, limiting his disagreement to his service-
connected epididymitis disability and his claim of 
entitlement to special monthly compensation.  In June 2005 a 
rating decision was issued by which special monthly 
compensation for loss of use of a creative organ was granted 
and SOC for claim of entitlement to a schedular compensable 
rating was issued.  The veteran perfected his appeal for a 
compensable rating in July 2005.

A hearing was held via videoconference before the undersigned 
Veterans Law Judge in September 2005.

The service connection claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
increased rating claim has been developed and obtained and 
all due process concerns have been addressed.

2.  The veteran's service-connected residuals of bilateral 
epididymitis biopsy is not manifested by urinary tract 
infection requiring long-term drug therapy, one to two 
hospitalizations per year, or intermittent intensive 
management.  The evidence indicates that the veteran's right 
testicle was absent but that his left testicle was normal.  
He had a healed surgical scar on the right side of the 
scrotum that was nontender, well healed, and did not cause 
any problems.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of bilateral epididymitis biopsy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.20, 4.115a, 4.115b, Diagnostic Code 7525 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following his March 1973 discharge from active duty, the 
veteran was service-connected for residuals of his February 
1970 bilateral epididymitis biopsy and residuals for a right 
inguinal hernia.  These disabilities were rated as 
noncompensable.  See September 1973 rating decision.  In June 
2003, the veteran initiated his current increased rating 
claim for the residuals of the hernia he suffered while in 
service and his chronic epididymitis.  His noncompensable 
ratings for each disability were continued via a March 2004 
rating decision and in April 2004 the veteran voiced 
disagreement with the denial of a compensable rating for his 
residuals of the epididymitis only.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2005).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2005).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2005).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Epididymitis is rated as a urinary tract infection, with 
tubercular infections to be rated in accordance with 38 
C.F.R. §§ 4.88b or 4.89.  38 C.F.R. §§ 4.115b, Diagnostic 
Code 7525 (2004).  Under 38 C.F.R. § 4.115a, a 10 percent 
disability rating is warranted when a urinary tract infection 
requires long-term drug therapy, one to two hospitalizations 
per year and/or intermittent intensive management.

Here, the evidence does not indicate that the veteran's 
epididymitis is manifest by tubercular infections.  The 
September 2005 hearing transcript reflects that while the 
veteran testified that he had occasional inflammation and 
that he continued to have urinary tract infections, he also 
testified that he could not recall the last time he had any 
flare-ups of this disability.  In fact, while he indicated 
that he only received treatment for this disability at VA, no 
recent VA treatment records for this disability were 
available.  The lack of regular treatment for urinary tract 
infections requiring long-term drug therapy, one to two 
hospitalizations per year due to his service-connected 
disability, or intermittent intensive management represents a 
disability picture that does not more closely approximate the 
criteria for a compensable disability rating.  See 38 C.F.R. 
§ 4.7 (2005).  

The February 2004 VA examination report reflects that the 
veteran's right testicle was absent and that there was a 
healed surgical scar on the right side of the scrotum that 
was nontender, well healed, and did not cause any problems.  
The report also indicates his left testicle was normal upon 
examination.  As the evidence is not reflective of tender 
post-operative scar, a separate rating is not warranted.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  Moreover, as the evidence is not 
indicative of removal of both testis, a compensable rating is 
also not warranted under Diagnostic Code 7523.  See 38 C.F.R. 
§ 4.115b (2005).  As previously indicated, special monthly 
compensation for loss of a creative organ has already been 
established in the instant case.  Id. at Note.

In short, the Board concludes that the weight of the evidence 
is against the veteran's increased rating claim and the 
doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  In 
reaching this decision, the Board notes that the evidence 
does not indicate that the veteran's disability picture 
presents manifestations that could be regarded as presenting 
an exceptional or unusual disability and the evidence is not 
reflective of factors that take it outside of the norm.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the disability at issue does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2005).

Finally, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must be 
provided prior to the adjudication appealed, and must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The veteran was informed by letter in July 2003 of the 
evidence necessary to substantiate his increased rating claim 
and requested to send any medical evidence he had in support 
of his claims.  He was also informed of the evidence 
necessary substantiate his claim that he was expected to 
provide and the evidence VA would seek.  However, it is 
unclear from the record whether the veteran was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1) 
(2005).  Nevertheless, as a practical matter the Board finds 
that he has been notified of the need to provide such 
evidence for the following reasons.  First, the June 2005 SOC 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Second, the September 2005 hearing 
transcript reflects that when specifically questioned whether 
he had any evidence in his possession pertinent to his 
increased rating claim, the veteran answered in the negative.  
As such, a remand for additional notification would serve no 
useful purpose and would only impose unnecessary burdens on 
VA and the veteran.  See Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, the Board considers the notice requirements of the 
VCAA met for the issue decided herein.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of his claim and by his 
evidentiary arguments that he understood the evidence needed 
to substantiate his claim and his and VA's roles in the 
claims process.  Under these circumstances, the Board is 
satisfied that any error in the timing of the complete notice 
was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005).  The veteran was afforded a VA examination in 
February 2004 and the resulting report has been obtained.  
See 38 C.F.R. § 3.159(c)(4) (2005).  The veteran was afforded 
the opportunity to offer testimony in support of his claim 
and a hearing transcript is of record.  Private medical 
evidence has been associated with his claims file but is 
pertinent to his service connection claims.  The hearing 
transcript reflects that the veteran testified that he has 
only received VA treatment for the disability under 
consideration.  However, no recent VA treatment records were 
available and the veteran was so notified via the June 2005 
SOC.  As the veteran has not identified or properly 
authorized the request of any other evidence, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).


ORDER

A compensable disability rating for residuals of bilateral 
epididymitis biopsy is denied.


REMAND

Regarding the veteran's service connection claims, the 
current evidence of record does not reflect in-service 
treatment for high blood pressure or a heart condition.  
While a March 1964 report of medical examination reveals a 
slightly elevated diastolic pressure reading of 90, a 
December 1971 report of medical history reflects that the 
veteran indicated that he did not have and had not had high 
blood pressure.  Furthermore, his January 1973 report of 
medical examination contains a normal blood pressure reading.  
However, the September 2005 hearing transcript reflects that 
the veteran testified that in early 1964 he was hospitalized 
with high blood pressure (coinciding with the high diastolic 
pressure reference above).  See also June 2002 statement.  
However, reasonable efforts to obtain these clinical records 
have not been made.  The veteran also testified to medical 
treatment at an Air Force base hospital immediately following 
his discharge from active duty for the claimed conditions.  
Reasonable efforts to obtain these records should also be 
made.  

Also, the veteran must be notified of the evidence necessary 
to substantiate his service connection claims, which portion 
of the information and evidence necessary to substantiate his 
claims for which he is responsible and which evidence it is 
VA's duty to assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He should also be 
requested to submit any relevant evidence in his possession 
pertinent to his claims.

Accordingly, this matter is REMANDED for the following:

1.  Ensure compliance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other applicable 
legal precedent for the veteran's service 
connection claims.  The veteran must be 
specifically informed of the evidence necessary to 
substantiate his service connection claims, and of 
the portion of the information and evidence 
necessary to substantiate his claim for which he is 
responsible and which evidence it is VA's duty to 
assist him in obtaining.  He also should be advised 
to submit any relevant evidence in his possession.  

2.  Contact the National Personnel Records Center, 
or any other appropriate agency, and request the 
veteran's medical records for treatment received at 
the Air Force Base Hospital in Little Rock, 
Arkansas, as a retiree from 1973 to 1978.  

In addition, copies of any in-patient clinical 
records regarding treatment of the veteran at the 
US medical facility at the Ton Son Nhut Air Base in 
the Republic of Vietnam for the period from January 
1964 to February 1964 should be obtained.

If no additional service records can be found, or 
if they have been destroyed, ask for specific 
confirmation of that fact.

3.  Review the evidence, conduct any further 
development as may be logically indicated by any 
new records received, including conducting any VA 
examinations, and re-adjudicate the veteran's 
service connection claims.  If the benefits sought 
on appeal remain denied, the veteran and his 
representative should be provided a Supplemental 
SOC (SSOC) that contains notice of all relevant 
actions taken on the claim for benefits and all 
evidence received since January 2004.  An 
appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


